905 F.2d 1532Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence TOPAL, Plaintiff-Appellant,v.T.E. MacKNIGHT, Detective, Check and Fraud Squad;  RichmondPolice, Defendants-Appellees.
No. 90-6751.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 26, 1990.Decided May 10, 1990.Rehearing and Rehearing In Banc Denied May 31, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (C/A No. 89-199-AM)
Lawrence Topal, appellant pro se.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.*
PER CURIAM:


1
Lawrence Topal appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Judge Winter participated in the consideration of this case but died prior to the time the decision was filed.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)